            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIE ELLEN WARTLUFT et al.,               :     1:16-cv-2145
                                           :
                 Plaintiffs,               :      Hon. John E. Jones III
                                           :
     v.                                    :
                                           :
THE MILTON HERSHEY SCHOOL                  :
AND SCHOOL TRUST et al.,                   :
                                           :
                 Defendants.               :


                                   ORDER

                               March 18, 2020

     In conformity with the Memorandum issued on today’s date, IT IS

HEREBY ORDERED THAT:

     1.    Plaintiffs’ Motion for Partial Summary Judgment, (Doc. 293), is

           DENIED.

     2.    Defendants’ Motion for Summary Judgment, (Doc. 297), is

           GRANTED.

     3.    The Clerk of the Court SHALL CLOSE the file on this case.

     4.    F. Frederic Fouad’s First Motion to Intervene, (Doc. 334), is

           DENIED as moot.

                                                 /s/ John E. Jones III
                                                 John E. Jones III
                                                 United States District Judge
